On April 24, 2009, the defendant was sentenced for violations of the conditions of a suspended sentence as follows: Count I: A commitment to the Department of Corrections for a term of two (2) years, for the offense of Forgery, a felony. This sentence shall run consecutive to the sentence imposed in Cause No. DDC-08-288. The Court recommends the Department of Corrections place the Defendant in the Montana Women’s Prison. The Defendant is ineligible for parole or participation in the Department of Corrections supervision program.
On October 8,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Richard Phillips. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is *79inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of October, 2010.
DATED this 21st day of October, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.